UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4150


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY SALVADOR GEPPI, a/k/a Ant, a/k/a Anthony E. Hill, a/k/a Anthony
Salvador Jeppi,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:95-cr-00049-RGD-4)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Suzanne V. Katchmar,
Assistant Federal Public Defenders, Norfolk, Virginia, for Appellant. Daniel Taylor
Young, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Salvador Geppi appeals from the district court’s order revoking his

supervised release and imposing a 22-month sentence. Counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious issues

for appeal, but questioning whether Geppi’s sentence was plainly unreasonable. The

Government has declined to file a brief and Geppi was notified of his right to file a pro se

informal brief, but he has not done so. We affirm.

       This court will affirm a sentence imposed after revocation of supervised release if

it is within the prescribed statutory range and is not plainly unreasonable.         United

States v. Crudup, 461 F.3d 433, 438-40 (4th Cir. 2006). While a district court must

consider the Chapter Seven policy statements, U.S. Sentencing Guidelines Manual Ch. 7,

Pt. B (2016), and the statutory requirements and factors applicable to revocation

sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2012), the district court ultimately has

broad discretion to revoke supervised release and impose a term of imprisonment up to

the statutory maximum. Crudup, 461 F.3d at 438-39.

       A supervised release revocation sentence is procedurally reasonable if the district

court considered the Chapter 7 advisory policy statements and the § 3553(a) factors it is

permitted to consider in a supervised release revocation case. See 18 U.S.C. § 3583(e);

Crudup, 461 F.3d at 439-40. A revocation sentence is substantively reasonable if the

district court stated a proper basis for concluding the defendant should receive the

sentence imposed, up to the statutory maximum. Crudup, 461 F.3d at 440. Only if a



                                             2
sentence is found procedurally or substantively unreasonable will this court “then decide

whether the sentence is plainly unreasonable.” Id. at 439 (emphasis omitted).

      We discern no error in the district court’s decision to impose a 22-month sentence

and terminate supervision thereafter. The court adequately stated permissible reasons for

the sentence including that Geppi exhibited a pattern of continuing criminal conduct and

was not suited for supervision. The court also acknowledged that the sentence was

within the statutory maximum of 23 months, and that it had considered the § 3553(a)

factors it is permitted to consider in a supervised release revocation proceeding. See 18

U.S.C. § 3583(e); Crudup, 461 F.3d at 439-40. We have carefully reviewed the record

and Anders brief and conclude that Geppi’s sentence is not plainly unreasonable.

      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal.       We therefore affirm the revocation

judgment. This court requires that counsel inform Geppi, in writing, of the right to

petition the Supreme Court of the United States for further review. If Geppi requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Geppi.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                                AFFIRMED

                                            3